Matter of Vanessa H. v Michael T. (2020 NY Slip Op 06392)





Matter of Vanessa H. v Michael T.


2020 NY Slip Op 06392


Decided on November 10, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 10, 2020

Before: Manzanet-Daniels, J.P., Kapnick, Mazzarelli, Moulton, JJ. 


Docket No. V-21327-18 Appeal No. 12311 Case No. 2019-3683 

[*1]In the Matter of Vanessa H., Petitioner-Appellant, 
vMichael T., Respondent-Respondent.


The Law Offices of Salihah R. Denman, PLLC, New York (Salihah R. Denman), for appellant.

Appeal from order, Family Court, New York County (Marva A. Burnett, Referee), entered on or about April 11, 2019, which dismissed petitioner's custody petition, unanimously dismissed, without costs.
Application by petitioner's assigned counsel to withdraw is granted (see Anders v California, 386 US 738 [1967]; People v Saunders, 52 AD2d 833 [1st Dept 1976]). A review of the record demonstrates that there are no nonfrivolous issues that could be raised on this appeal. The Uniform Child Custody Jurisdiction and Enforcement Act, adopted by New York State (Domestic Relations Law § 76-c[2]), prevented Family Court from exercising jurisdiction once the Mashantucket Pequot Tribe made clear that it would continue to exercise jurisdiction over the matter (Domestic Relations Law § 76-b; see Matter of Kawisiiostha N. v Arthur O., 170 AD3d 1445 [3d Dept 2019]).
Moreover, petitioner is not an aggrieved party and lacks standing to appeal the dismissal with prejudice of the custody petition. Petitioner was granted the relief she sought, namely, the discontinuance of proceedings (see CPLR 5511; Matter of Sherman J. v Betty J., 156 AD3d 557 [1st Dept 2017]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: November 10, 2020